 

Exhibit 10.1

 

execution version

 

INTEREST PURCHASE AGREEMENT

 

This INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into as of
January 1, 2020, by and among Concentra Group Holdings Parent, LLC, a Delaware
limited liability company (the “Company”), Select Medical Corporation, a
Delaware corporation (“Select”), Welsh, Carson, Anderson & Stowe XII, L.P., a
Delaware limited partnership (“WCAS”), Dignity Health Holding Corporation, a
Nevada corporation (“Dignity”), and the other signatories hereto (collectively
with WCAS and Dignity, the “Sellers” and each, individually, a “Seller”).

 

WHEREAS, the Sellers, Select and the Company are parties to that certain Amended
and Restated Limited Liability Company Agreement of the Company, dated as of
February 1, 2018 (as amended by that First Amendment, dated June 28, 2018, the
“LLC Agreement”);

 

WHEREAS, immediately prior to the effectiveness of this Agreement, certain
Sellers (the “Option Sellers”) exercised vested options for Class B Interests of
the Company (the “Vested Options”) and received the Class B Interests set forth
on Schedule II attached to each Option Seller’s signature page. In connection
with such exercise, each Option Seller is obligated to pay to the Company the
applicable exercise price and applicable withholding taxes arising as a result
of such exercise;

 

WHEREAS, pursuant to the Concentra Group Holdings Parent, LLC 2018 Equity
Incentive Plan (as amended) (the “Equity Plan”) and each Option Seller’s
respective Award(s) (as defined in the Equity Plan), each Option Seller, in
connection with the exercise of their Vested Options, delivered a Notice of
Option Exercise to the Company pursuant to which each Option Seller directed the
Company to withhold a certain number of Class B Interests (the “Withheld
Interests”) that otherwise would be received by such Option Seller on exercise
of the Vested Options as payment for the applicable exercise price and
applicable withholding taxes arising as a result of such exercise. The number of
Withheld Interests for each Option Seller is set forth on Schedule II attached
to each such Option Seller’s signature page and the number of Purchased
Interests for each such Option Seller set forth on Schedule I attached to each
such Option Seller’s signature page is net of such Withheld Interests; and

 

WHEREAS, Select agrees to purchase from each Seller, and each Seller agrees to
sell to Select, the number of Class A Interests and Class B Interests (including
any Class B Interests arising from the exercise of the Vested Options and net of
any Withheld Interests) (collectively, the “Interests”) of the Company as set
forth on Schedule I attached to each Seller’s signature page (collectively, the
“Purchased Interests”), such sale and purchase to be consummated in accordance
with the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth below,
and for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 



 

 

 

Article I

PURCHASE AND SALE OF PURCHASED INTERESTS

 

1.1              Purchase, Sale and Delivery of Purchased Interests. The closing
of the purchase and sale of the Purchased Interests contemplated herein (the
“Closing”) shall take place remotely (including by facsimile or PDF) on the date
hereof (the “Closing Date”) and shall be deemed effective as of 12:01 A.M. (ET)
on such date. At the Closing, in accordance with the terms and subject to the
conditions hereinafter set forth, each Seller shall sell, transfer and deliver
to Select, and Select shall, subject to Section 1.3, purchase from each such
Seller, all of such Seller’s rights, title and interest in and to the Purchased
Interests set forth opposite such Seller’s name on Schedule I attached to such
Seller’s signature page for the Purchase Price (as defined below) set forth
opposite such Seller’s name on Schedule I attached to such Seller’s signature
page. In connection with the delivery of the Purchased Interests to Select, each
Seller shall deliver to Select a duly executed irrevocable membership interest
transfer power reflecting the transfer of such Seller’s Purchased Interests to
Select.

 

1.2              Purchase Price. The purchase price for the Purchased Interests
shall be four dollars and thirty-three cents ($4.33) per Purchased Interest (the
“Per Interest Price”).

 

1.3              Closing Payment. On January 2, 2020, Select shall remit, or
cause to be remitted, to each Seller an amount equal to the product (the
“Purchase Price”) of (a) the Per Interest Price and (b) the number of Purchased
Interests set forth opposite such Seller’s name on Schedule I attached to such
Seller’s signature page, in immediately available funds in accordance with wire
instructions provided by such Seller to Select in writing. The Purchase Price
payable to each Seller is set forth opposite such Seller’s name on Schedule I
attached to such Seller’s signature page.

 

Article II
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EACH SELLER

 

Each Seller hereby (solely as to itself, himself or herself and not jointly or
with respect to any other Seller) represents and warrants to, and agrees with,
Select and the Company as of the Closing Date as follows:

 

2.1              If such Seller is not a natural person, such Seller is duly
formed, incorporated or organized, validly existing and in good standing under
the laws of its jurisdiction of formation and has the power to carry on its
business as it is now being conducted and to enter into this Agreement and
consummate the transactions contemplated by this Agreement.

 

2.2              The execution, delivery and performance by such Seller of this
Agreement and the consummation of the transactions contemplated hereby to which
such Seller is a party are within the power and authority of such Seller and (a)
if such Seller is an entity, have been duly authorized by all necessary action
on the part of such Seller and (b) if such Seller is a natural person, such
Seller is competent to execute and deliver this Agreement and to perform his or
her obligations hereunder. The execution, delivery and performance by such
Seller of this Agreement and the consummation of the transactions contemplated
hereby to which such Seller is a party require no approval of, filing with, or
other action by such Seller, by or in respect of, any governmental body, agency
or official or any other person.

 



2

 

 

2.3              This Agreement has been (a) duly executed and delivered by such
Seller and (b) assuming the due authorization, execution and delivery of this
Agreement by Select and the Company, constitutes a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as the enforceability hereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding at law or in equity.

 

2.4              Neither the execution and the delivery of this Agreement by
such Seller nor the consummation of the transactions contemplated hereby by such
Seller will (a) violate in a material respect any statute, regulation, rule,
judgment, order or other restriction of any government, governmental agency or
court to which such Seller is subject; (b) result in a material breach of, or
constitute a default under, any agreement, contract, lease, license or
instrument to which such Seller is a party or by which such Seller is bound; or
(c) if such Seller is not a natural person, conflict with or result in any
breach of any provision of the organizational or governing documents of such
Seller.

 

2.5              Such Seller (a) is the sole record and beneficial owner of the
Purchased Interests set forth opposite its name on Schedule I attached to such
Seller’s signature page, (b) has good and marketable title to such Purchased
Interests and (c) has the full legal right, power and authority to sell,
transfer and deliver such Purchased Interests in accordance with the terms of
this Agreement. The delivery by such Seller to Select of such Purchased
Interests pursuant to the terms of this Agreement will transfer to Select good,
valid and legal title to such Purchased Interests, free and clear of any and all
liens, claims, pledges, charges, security interests or encumbrances. Other than
the LLC Agreement, none of such Purchased Interests are subject to any
shareholders agreement, voting agreement, voting trust, proxy or any other
contractual obligation relating to the transferability or the voting of such
Purchased Interests.

 

2.6              No investment bank, financial advisor, broker or finder has
acted for such Seller in connection with this Agreement or the transactions
contemplated hereby, and no investment bank, financial advisor, broker or finder
is entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of such Seller.

 



3

 

 

2.7              Such Seller has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its sale
of the Purchased Interests and the other transactions contemplated hereby, and
is entering into such transactions with a full understanding of all of the
terms, conditions and risks thereof and knowingly and willingly assumes such
terms, conditions and risks. Such Seller acknowledges and agrees that it has
made its own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Company and its business and operations,
and has had, and has, full access to such information about the Company and its
business and operations as such Seller requires. SUCH SELLER UNDERSTANDS THAT
SELECT MAY POSSESS MATERIAL, NON-PUBLIC INFORMATION RELATING TO THE COMPANY AND
THE INTERESTS. SUCH SELLER REPRESENTS, WARRANTS AND AGREES THAT IT HAS NOT
REQUESTED FROM SELECT OR THE COMPANY (OR ANY OF THEIR RESPECTIVE AFFILIATES OR
ANY OF THEIR RESPECTIVE REPRESENTATIVES) AND HAS NOT RECEIVED FROM SELECT OR THE
COMPANY (OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES) ANY INFORMATION ABOUT THE COMPANY OR ITS BUSINESS AND
OPERATIONS OR THE INTERESTS AND UNDERSTANDS AND APPRECIATES THE SIGNIFICANCE OF
THERE BEING UNDISCLOSED INFORMATION, POSSIBLY INCLUDING MATERIAL INFORMATION,
WITH RESPECT THERETO. SUCH SELLER REPRESENTS, WARRANTS AND AGREES THAT, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES OF SELECT AS EXPRESSLY SET FORTH IN
ARTICLE III HEREOF, NONE OF THE COMPANY, SELECT (OR ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES) MAKES OR HAS MADE, OR
SHALL BE DEEMED TO HAVE MADE, TO SUCH SELLER OR ANY OF ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE REPRESENTATIVES ANY REPRESENTATION OR WARRANTY OF ANY KIND OR
NATURE WHATSOEVER (ORAL OR WRITTEN, EXPRESS OR IMPLIED) RELATING TO SELECT, THE
COMPANY OR THEIR RESPECTIVE BUSINESS OR OPERATIONS OR THE INTERESTS OR OTHERWISE
IN CONNECTION WITH THE PURCHASE AND SALE OF THE PURCHASED INTERESTS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, AND NO PERSON HAS BEEN AUTHORIZED BY THE
COMPANY OR SELECT TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO SELECT, THE
COMPANY OR THEIR RESPECTIVE BUSINESS OR OPERATIONS OR THE INTERESTS OR OTHERWISE
IN CONNECTION WITH THE PURCHASE AND SALE OF THE PURCHASED INTERESTS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, AND REPRESENTS, WARRANTS AND AGREES THAT
IN DETERMINING TO ENTER INTO AND PERFORM THIS AGREEMENT, SUCH SELLER HAS NOT
RELIED UPON ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT (ORAL OR
WRITTEN, EXPRESS OR IMPLIED), RELATING TO SELECT, THE COMPANY OR THEIR
RESPECTIVE BUSINESS OR OPERATIONS OR THE INTERESTS OR OTHERWISE IN CONNECTION
WITH THE PURCHASE AND SALE OF THE PURCHASED INTERESTS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY, OTHER THAN THE RESPECTIVE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF SELECT EXPRESSLY SET FORTH HEREIN.

 

Article III
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SELECT

 

Select, hereby represents and warrants to, and agrees with, each Seller as of
the Closing Date as follows:

 

3.1              Select is a corporation, duly formed and validly existing under
the laws of Delaware, and has the power to carry on its business as it is now
being conducted and to enter into this Agreement and consummate the transactions
contemplated by this Agreement.

 



4

 

 

3.2              The execution, delivery and performance by Select of this
Agreement and the consummation of the transactions contemplated hereby are
within the power and authority of Select and have been duly authorized by all
necessary action on the part of Select, acting by the Board of Directors of
Select or by a committee of the Board of Directors of Select established for the
purpose of reviewing the transactions contemplated by this Agreement, in each
case excluding any members that are affiliated with any of the Sellers. The
execution, delivery and performance by Select of this Agreement and the
consummation of the transactions contemplated hereby require no approval of,
filing with, or other action by Select, by or in respect of, any governmental
body, agency or official or any other person, other than any filings by Select
or its affiliates required to be made under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).

 

3.3              This Agreement has been (a) duly executed and delivered by
Select and (b) assuming the due authorization, execution and delivery of this
Agreement by each of the Sellers and the Company, constitutes a legal, valid,
and binding obligation of Select, enforceable against Select in accordance with
its terms, except as the enforceability hereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding at law or in equity.

 

3.4              Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (a) violate in a
material respect any statute, regulation, rule, judgment, order or other
restriction of any government, governmental agency or court to which Select is
subject; (b) result in a material breach of, or constitute a default under, any
agreement, contract, lease, license or instrument to which Select is a party or
by which Select is bound; or (c) conflict with or result in any breach of any
provision of the articles of incorporation or bylaws of Select.

 

3.5              No investment bank, financial advisor, broker or finder has
acted for Select in connection with this Agreement or the transactions
contemplated hereby, and no investment bank, financial advisor, broker or finder
is entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of Select.

 

3.6              Select is acquiring the Purchased Interests for its own account
for investment only and shall not resell, transfer or otherwise dispose of,
directly or indirectly, the Purchased Interests in violation of the Securities
Act of 1933 (as amended) and applicable state laws.

 



5

 

 

3.7              Select has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
purchase of the Purchased Interests hereunder and the other transactions
contemplated hereby, and is entering into such transactions with a full
understanding of all of the terms, conditions and risks thereof and knowingly
and willingly assumes such terms, conditions and risks. Select acknowledges and
agrees that it has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgment concerning, the Company and its
business and operations, and has had, and has, full access to such information
about the Company and its business and operations as Select requires. SELECT
REPRESENTS, WARRANTS AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF EACH SELLER AS EXPRESSLY SET FORTH IN ‎Article II HEREOF, NONE OF
THE SELLERS (OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES) MAKES OR HAS MADE, OR SHALL BE DEEMED TO HAVE MADE, TO SELECT,
THE COMPANY OR ANY OF THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE WHATSOEVER
(ORAL OR WRITTEN, EXPRESS OR IMPLIED) RELATING TO THE PURCHASED INTERESTS OR
OTHERWISE IN CONNECTION WITH THE PURCHASE AND SALE OF THE PURCHASED INTERESTS
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, AND NO PERSON HAS BEEN
AUTHORIZED BY SUCH SELLER TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO THE
PURCHASED INTERESTS OR OTHERWISE IN CONNECTION WITH THE PURCHASE AND SALE OF THE
PURCHASED INTERESTS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, AND
REPRESENTS, WARRANTS AND AGREES THAT IN DETERMINING TO ENTER INTO AND PERFORM
THIS AGREEMENT, SELECT HAS NOT RELIED UPON ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT (ORAL OR WRITTEN, EXPRESS OR IMPLIED), RELATING TO THE
PURCHASED INTERESTS OR OTHERWISE IN CONNECTION WITH THE PURCHASE AND SALE OF THE
PURCHASED INTERESTS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN
THE RESPECTIVE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF EACH
SELLER EXPRESSLY SET FORTH HEREIN.

 

Article IV
MISCELLANEOUS

 

4.1              Survival of Representations, Warranties and Agreements. The
covenants, representations and warranties of each party contained herein shall
survive the Closing. The representations and warranties of a party (the
“Representing Party”) shall not be affected or deemed waived by reason of any
investigation made (or not made) by or on behalf of the party benefiting from
such representation or warranty (the “Benefiting Party”), including any
investigations made (or not made) by any of the Benefiting Party’s advisors,
agents, consultants or representatives, or by reason of the fact that the
Benefiting Party or any of such advisors, agents, consultants or representatives
knew or should have known that any such representation or warranty is or might
be inaccurate or untrue.

 

4.2         Indemnification. Each party agrees to indemnify, defend and hold
harmless the other party or parties, as the case may be, its or their respective
managers, partners, directors, officers, members, equityholders, employees,
attorneys, accountants, agents and representatives, and its or their respective
heirs, successors and permitted assigns (collectively, the “Indemnified
Parties”) from and against all liabilities, losses and damages, together with
all reasonable and documented out-of-pocket costs and expenses related thereto
(including, without limitation, reasonable and documented out-of-pocket legal
fees and expenses), based upon, arising out of, resulting from or otherwise in
connection with (a) any material inaccuracy or breach of any representation or
warranty of such party herein, or (b) any material breach of any covenant or
agreement of such party herein.

 



6

 

 

4.3              Interpretation and Waiver. Each of the parties hereto
acknowledges and agrees that the transactions contemplated by this Agreement
(the “Transactions”) are intended to be in lieu of, and will for all purposes
hereafter be deemed to constitute, the first WCAS Put Exercise, Dignity Put
Exercise and applicable Additional Put Exercise (collectively, the “First Put
Exercise”) with respect to the Put Valuation Request Period for the fiscal year
beginning on January 1, 2020 (the “First Put Period”). Each Seller hereby waives
any rights to assert a separate put exercise for the First Put Period. Further,
in connection with the Transactions, each Seller hereby (i) waives any rights
granted to it under Sections 9.3(a), 9.3(e) and 9.3(f) of the LLC Agreement with
respect to the First Put Exercise and the First Put Period (including, without
limitation, the right to engage an investment bank to determine the Company
Enterprise Value or Put Price Per Interest) and (ii) acknowledges and agrees
that the Transactions shall be deemed to satisfy Select’s obligations and
liabilities set forth under Sections 9.3(a), 9.3(e) and 9.3(f) of the LLC
Agreement in all respects, in each case solely with respect to the First Put
Exercise and the First Put Period. Except for the express waivers set forth
herein, all other provisions of the LLC Agreement, including all of Sellers’
rights in relation to a WCAS Put Exercise, Dignity Put Exercise or applicable
Additional Put Exercise, as applicable, for Put Valuation Request Periods other
than the First Put Period, shall remain unaffected and in full force and effect,
and the express waivers set forth herein shall not constitute or be construed as
waivers of, or a commitment on the part of any of the Sellers to waive, any
other rights of the Sellers under the LLC Agreement.

 

4.4              Notices. All notices and other communications by Select or the
Sellers hereunder shall be in writing to the other party or parties, as the case
may be, and shall be delivered personally, delivered by nationally recognized
overnight courier service, sent by certified or registered mail, postage
prepaid, or sent by facsimile (subject to electronic confirmation of such
facsimile transmission) or electronic mail. Any such notice or communication
shall be deemed to have been duly given (i) when delivered, if personally
delivered, (ii) the first Business Day after it is deposited with a nationally
recognized overnight courier service, if sent by nationally recognized overnight
courier service during a Business Day (and otherwise two Business Days after it
is so deposited), (iii) the day of sending, if sent by facsimile or electronic
mail prior to 5:00 p.m. (New York City time) on any Business Day or the next
succeeding Business Day if sent by facsimile or electronic mail after 5:00 p.m.
(New York City time) on any Business Day or on any day other than a Business Day
or (iv) five Business Days after the date of mailing, if mailed by certified or
registered mail, postage prepaid, in each case, to the following address,
electronic mail address or facsimile number, or to such other address or
addresses, electronic mail address or addresses or facsimile number or numbers
as such party may subsequently designate to the other parties hereto by notice
given hereunder:

 



7

 

 

if to Select:

 

Select Medical Corporation
4714 Gettysburg Road,
P.O. Box 2034
Mechanicsburg, Pennsylvania 17055
Attention: Michael E. Tarvin
E-Mail: MTarvin@selectmedical.com
Facsimile: (717) 412-9142

 

with a copy (which shall not constitute notice) to:

 

Dechert LLP
2929 Arch Street
Philadelphia, PA 19104
Attention: Stephen M. Leitzell
E-Mail: stephen.leitzell@dechert.com
Facsimile: (215) 994-2222

 

if to any Seller, to the Seller’s address, facsimile number or electronic mail
address set forth opposite such Seller’s name on Schedule I attached to each
Seller’s signature page.

 

4.5              Seller Notification. Select or the Company shall promptly (and
in any event prior to Closing) notify each of the Sellers in case (i) any of the
Option Sellers indicates to Select or the Company that such Option Seller
intends to not exercise its, his or her Vested Options (or any part thereof) or
(ii) any of the Sellers indicates to Select or the Company that such Seller
intends to not sell the Purchased Interests held by such Seller pursuant to this
Agreement.

 

4.6              No Assignment; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations of any party hereunder
shall be assigned, delegated or otherwise transferred by any of the parties
hereto without the prior written consent of the other party or parties, as the
case may be, and any purported assignment, delegation or transfer without such
consent shall be null and void. Subject to the preceding sentence, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or the respective successors
and permitted assigns, heirs, executors and administrators of the parties hereto
or the Indemnified Parties (solely with respect to their rights to
indemnification pursuant to Section 4.2) any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
by this Agreement, and except as thus expressly provided no person other than
the parties hereto or the respective successors and permitted assigns, heirs,
executors and administrators of the parties hereto or the Indemnified Parties
(solely with respect to their rights to indemnification pursuant to Section 4.2)
shall have any standing as a third-party beneficiary with respect to this
Agreement or the transactions contemplated hereby.

 



8

 

 

4.7              Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other competent authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated; provided, however, that the economic or legal substance of the
transactions contemplated hereby not thereby be affected in any manner
materially adverse to any party hereto. Upon such a determination, the parties
shall (subject to the proviso in the preceding sentence) negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby may be consummated as originally contemplated
to the fullest extent possible.

 

4.8              Cooperation; Further Assurances. From and after the Closing
Date, upon the request of Select, on the one hand, or any Seller, on the other
hand, such other party, as applicable, shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary to
confirm and carry out, and to effectuate fully the intent and purposes of, this
Agreement.

 

4.9              Entire Agreement. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

 

4.10          Amendments and Waivers. This Agreement may be amended, modified,
superseded or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by each of
the parties hereto or, in the case of a waiver, by the party waiving compliance.

 

4.11          Counterparts, Execution, Headings. This Agreement may be executed
and delivered (including by facsimile transmission or by electronic mail with a
PDF scanned attachment) in one or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument. The article and section headings contained in this Agreement are
solely for the purpose of reference, and are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.

 

4.12          Construction. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the LLC Agreement. Unless
the context of this Agreement otherwise requires: (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the terms “ Article” or “Section” refer to the specified Article
or Section of this Agreement; (v) the term “including” means “including without
limitation”; (vi) the term “foreign” is used with respect to the United States;
and (vii) “dollars” and “$” refer to United States Dollars. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified.

 



9

 

 

4.13          Governing Law. This Agreement, and any claims arising out of or
relating to this Agreement, the subject matter hereof or the transactions
contemplated hereby (whether at law or in equity, whether sounding in contract,
tort, statute or otherwise), shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to, or
otherwise giving effect to, any law, body of law or other rule that would cause
or otherwise require the application of the laws of any other jurisdiction.

 

4.14          Venue; Jurisdiction. Any action or proceeding against either
Select or any Seller arising out of or relating to this Agreement, the subject
matter hereof or the transactions contemplated hereby (whether at law or in
equity, whether sounding in contract, tort, statute or otherwise), shall be
brought exclusively in the Delaware Court of Chancery (or, if but only if, the
Delaware Court of Chancery declines to accept jurisdiction, the Superior Court
of the State of Delaware), and Select, the Company and each of the Sellers
irrevocably submit to the exclusive jurisdiction and venue of such courts in
respect of any such action or proceeding, agree that such courts are convenient
forums for such purpose, agree not to transfer or remove any such action or
proceeding to any other court, and agree that service of process in any such
action or proceeding may be effected in any manner (other than via telecopy,
electronic mail or facsimile transmission) by which notices may be delivered
pursuant to, and at the address specified in, Section ‎4.4 hereof, in addition
to any other method of service permitted by applicable law. Any actions or
proceedings to enforce an order or judgment issued by such courts may be brought
in any jurisdiction. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

4.15          Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, SELECT, THE COMPANY AND EACH SELLER HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SUBJECT MATTER HEREOF OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER AT LAW OR IN EQUITY, WHETHER SOUNDING
IN CONTRACT, TORT, STATUTE OR OTHERWISE). SELECT, THE COMPANY AND EACH SELLER
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTY OR PARTIES, AS THE
CASE MAY BE, THAT THIS SECTION ‎4.15 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. SELECT, THE COMPANY OR ANY SELLER MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION ‎4.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 



10

 

 

4.16          No Strict Construction. The parties have participated jointly in
the negotiation and drafting of this Agreement with counsel sophisticated in
transactions of this type. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

4.17          Publicity. No party hereto shall, directly or indirectly issue any
press release or make any public statement regarding this Agreement or the
Transactions without the prior written consent of the other parties hereto and
this Agreement and the Transaction shall be deemed Confidential Information and
subject to the confidentiality obligations set forth in the LLC Agreement;
provided, however, that either party hereto may, without the prior consent of
the other parties, issue a press release or make a public statement regarding
this Agreement or the Transactions as may be required by applicable law.

 

4.18          Expenses. Each of the Sellers and Select shall bear their own
expenses and legal fees incurred on their behalf with respect to this Agreement
and the Transactions. The Company shall be responsible for all out-of-pocket
fees and expenses incurred by the Company relating to the Transactions or the
preparation of this Agreement, including, without limitation, all expenses and
fees incurred in connection with all filings made with respect to the
Transactions pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

 

4.19          Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties hereto shall be entitled (without necessity of posting bond
or other security) to injunctive relief to prevent breaches of, and to specific
performance of, the provisions hereof, in addition to any other remedy at law or
in equity. The rights and remedies of the parties hereto shall be cumulative
(and not alternative).

  

[The remainder of this page has been intentionally left blank.]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  SELECT:       SELECT MEDICAL CORPORATION       By: /s/ Michael E. Tarvin    
Name:   Michael E. Tarvin     Title: Executive Vice President, General Counsel
and Secretary

 

[Signature Page to Interest Purchase Agreement]

 





 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  THE COMPANY:       CONCENTRA GROUP HOLDINGS PARENT, LLC       By: /s/ Michael
E. Tarvin     Name:   Michael E. Tarvin     Title: Executive Vice President and
Secretary 

 

[Signature Page to Interest Purchase Agreement]

  



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  SELLERS:       DIGNITY HEALTH HOLDING CORPORATION       By: /s/ Daniel J.
Morissette     Name: Daniel J. Morissette     Title: Senior Executive Vice
President/Chief Financial Officer

 

[Signature Page to Interest Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  WELSH, CARSON, ANDERSON & STOWE XII, L.P.       By: WCAS XII ASSOCIATES LLC,
its general partner         By: /s/ D. Scott Mackesy       Name: D. Scott
Mackesy       Title: Managing Member       WELSH, CARSON, ANDERSON & STOWE XII
DELAWARE, L.P.       By: WCAS XII ASSOCIATES CAYMAN L.P., its general partner  
      By: WCAS XII ASSOCIATES LLC, ITS GENERAL PARTNER           By: /s/ D.
Scott Mackesy         Name: D. Scott Mackesy         Title: Managing Member    
  WELSH, CARSON, ANDERSON & STOWE XII DELAWARE II, L.P.       By: WCAS XII
ASSOCIATES LLC, its general partner         By: /s/ D. Scott Mackesy       Name:
D. Scott Mackesy       Title: Managing Member

 

[Signature Page to Interest Purchase Agreement]

 

 

 

  

  WELSH, CARSON, ANDERSON & STOWE XII CAYMAN, L.P.

 

  By: WCAS XII ASSOCIATES CAYMAN L.P., its general partner         By: WCAS XII
ASSOCIATES LLC, its general partner           By: /s/ D. Scott Mackesy        
Name: D. Scott Mackesy         Title: Managing Member       WCAS XII
CO-INVESTORS LLC       By: /s/ D. Scott Mackesy     Name: D. Scott Mackesy    
Title: Managing Member       WCAS MANAGEMENT CORPORATION       By: /s/ D. Scott
Mackesy     Name: D. Scott Mackesy     Title: Managing Member

 

[Signature Page to Interest Purchase Agreement]

  



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  CRESSEY & COMPANY FUND IV LP       By: CRESSEY & COMPANY GP LP, its general
partner         By: CRESSEY & COMPANY LLC, its general partner           By: /s/
Bryan Cressey         Name:   Bryan Cressey         Title: Partner

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  DAEG HOLDINGS, LLC       By: /s/ James M. Greenwood     Name: James M.
Greenwood     Title:

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  JKC TR HOLDINGS, LLC       By: /s/ John K. Carlyle     Name: John K. Carlyle  
  Title: Manager

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  DTLT PRIVATE HOLDINGS, LLC       By: /s/ Daniel J. Thomas     Name: Daniel J.
Thomas     Title:

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ John A. deLorimier     Name: John A. deLorimier

 

[Signature Page to Interest Purchase Agreement]

 





 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Matthew T. DiCanio     Name: Matthew T. DiCanio

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Giovanni Gallara     Name: Giovanni Gallara

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Gregory M. Gilbert     Name: Gregory M. Gilbert

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Michael A. Kosuth     Name: Michael A. Kosuth

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Douglas R. McAndrew     Name: Douglas R. McAndrew

 

[Signature Page to Interest Purchase Agreement]

 





 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

 

  WKN TR HOLDINGS, LLC       By: /s/ W. Keith Newton     Name: W. Keith Newton  
  Title: President and Chief Executive Officer

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ James J. Talalai     Name: James J. Talalai

 



[Signature Page to Interest Purchase Agreement]

  





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Scott C. Wise     Name: Scott C. Wise

 



[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ John R. Anderson, D.O.     Name: John R. Anderson, D.O.

 



[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Jonathan P. Conser     Name: Jonathan P. Conser

 

[Signature Page to Interest Purchase Agreement]

  





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Danielle Kendall     Name: Danielle Kendall

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Su Zan Nelson     Name: Su Zan Nelson 

 

[Signature Page to Interest Purchase Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereof:

  

  By: /s/ Donnie E. Venhaus     Name: Donnie E. Venhaus

 

[Signature Page to Interest Purchase Agreement]

 





 